Exhibit NEWS RELEASE OLYMPUS DRILLING AT PHUOC SON EXTENDS DAK SA SHEAR ZONE 400 METERS HIGHLIGHTS · Three diamond drill holes have intersected the Dak Sa north ore body along strike and down dip confirming the orebody extends 400 meters to the north of the current resource boundary · DSDH 254 drilled 65 meters west of DSDH 222 intersected 6.25 g/t Au over 6.25 meters · DSDH 251, 155 meters northwest of hole 237 and the current ore resource boundary intersected 6.40 g/t au over 4.58 meters · DSDH 249 drilled 400 meters north of the current Ore Resource Boundary intersected characteristic features of the up dip limit of the ore body giving an intersection of 2.35 g/t Au over 0.47 meters Notes: 1. Unless otherwise stated, holes were collared at a declination of minus 90 degrees 2. Grades are uncut. 3. Intersection widths approximate to true widths but this can only be accurately determined when block modelling is undertaken 4. The Mineral Assay and Service Co. Ltd. (MAS Laboratory) located in Bangkok, Thailand, performed all assays using the Fire Assay method on 50 grams of prepared sample. The Thailand Department of Industrial Works and Ministry of Industry certify the MAS laboratory. Toronto June 5, 2008 Olympus Pacific Minerals Inc. (“the Company”) (TSX: OYM) is pleased to announce continuing success from step-out drilling along the northern extension of the Dak Sa shear zone within the Phuoc Son Goldfield. The ore body now extends 400 meters north from the current resource boundary and strike length of the North Deposit now totals1,500 meters and remains open both along strike and down dip.These intersections confirm that Olympus is on track to make a significant addition to the Phuoc Son Ore Resources by year end. The Dak Sa shear zone remains open along strike and down dip and has the potential to host multiple repetitions of North/South style ore zones. Since Dak Sa is only one of a number of largely un-explored, comparably mineralized structures within the property, the Dak Sa North-Extension drilling results demonstrate that resources announced to date constitute only a minor component of the global potential of the Phuoc Son Property. Current drilling programs will concentrate on extending the Southern (Bai Dat) part of the Dak Sa deposit and confirming the continuity of the ore body between the South and North deposits.Year to date, the northern- extension drilling programs has completed 5,165 meters in 12 holes. Phuoc Son deposit is located in the western highlands of Quang Nam Province, in central Vietnam some 8 km (14.5 km by road) northwest of the small town of Kham Duc and approximately 90km (140 km by road) southwest of the port city of Da Nang. Olympus, as first mover in Vietnam, is positioned to become a leading gold explorer and producer in Southeast Asia. Olympus is committed to its vision of making major discoveries in the region and increasing shareholder wealth. For further information contact: David Seton, Chairman and Chief Executive Officer Jim
